               Case 20-12456-JTD         Doc 650     Filed 12/02/20    Page 1 of 6




                     IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF DELAWARE

---------------------------------x
                                  :                  Chapter 11
In re:                            :
                                  :                  Case No. 20-12456 (JTD)
RTI Holding Company, LLC, et al., :                  Jointly Administered
                                  :
                  Debtors.        :                  Re: D.I. 439
                                  :
---------------------------------:                   Hearing Date: Dec. 7, 2020 at 2:00 p.m..
                                  x


     UNITED STATES TRUSTEE’S LIMITED OBJECTION TO APPLICATION
   PURSUANT TO FED. R. BANKR. P. 2014(a) FOR ORDER UNDER SECTION 1103
     OF THE BANKRUPTCY CODE AUTHORIZING THE EMPLOYMENT AND
       RETENTION OF FTI CONSULTING, INC. AS FINANCIAL ADVISOR
         TO THE OFFICIAL COMMITTEE OF UNSECURED CREDITORS
                  NUNC PRO TUNC TO OCTOBER 27, 2020


       Andrew R. Vara, United States Trustee for Region 3 (the “U.S. Trustee”), by and through

his undersigned counsel, hereby brings this limited objection to the Application Pursuant to Fed.

R. Bankr. P. 2014(a) for Order Under Section 1103 of the Bankruptcy Code Authorizing the

Employment and Retention of FTI Consulting, Inc. as Financial Advisor to the Official

Committee of Unsecured Creditors Nunc Pro Tunc to October 27, 2020 (the “Application”), and

in support thereof respectfully states as follows:

                                PRELIMINARY STATEMENT

       1.      The Official Committee of Unsecured Creditors (the “Committee”) seeks to retain

 FTI Consulting, Inc. (“FTI”) as its financial advisor. The U.S. Trustee does not object to FTI’s
                Case 20-12456-JTD          Doc 650     Filed 12/02/20     Page 2 of 6




    retention as such 1 but does take issue with FTI’s demand that the Debtors and/or their estates

    indemnify FTI for certain actions or inactions taken in its capacity as Financial Advisor (“FA”)

    to the Committee. There is no contractual basis for the requested indemnification. Rather, FTI

    demands that through its retention order the Court impose upon the Debtors and their estates

    the obligation to indemnify FTI, a Committee proposed professional. It is the U.S. Trustee’s

    understanding the Debtors do not consent to the indemnification request. It is respectfully

    submitted there is no basis for a Committee professional to require that the Debtors and their

    estates be ordered to indemnify them as a term of their retention.

                                           JURISDICTION

         2.      Pursuant to 28 U.S.C. § 1334, applicable order(s) of the United States District

    Court for the District of Delaware issued pursuant to 28 U.S.C. § 157(a), and 28 U.S.C. §

    157(b)(2)(A), this Court has jurisdiction to hear and resolve this objection.

          3.     Pursuant to 28 U.S.C. § 586, the U.S. Trustee is charged with monitoring the

federal bankruptcy system. See United States Trustee v. Columbia Gas Sys., Inc. (In re

Columbia Gas Sys., Inc.), 33 F.3d 294, 295-96 (3d Cir. 1994) (noting that 11 U.S.C. § 307 gives

the U.S. Trustee “public interest standing”); Morgenstern v. Revco D.S., Inc. (In re Revco D.S.,

Inc.), 898 F.2d 498, 500 (6th Cir. 1990) (describing the U.S. Trustee as a “watchdog”).

         4.      The U.S. Trustee has standing to be heard on the Application pursuant to 11

U.S.C. § 307.




1
         In response to requests from the U.S. Trustee, FTI agreed to provide supplemental
disclosures and made certain revisions to the proposed form of Order. The U.S. Trustee reserves
all rights if such changes are not implemented.
                                                   2
               Case 20-12456-JTD           Doc 650   Filed 12/02/20     Page 3 of 6




                                           BACKGROUND

        5.      On October 7, 2020 the above-captioned debtors (the “Debtors”) filed chapter 11

petitions in this Court.

        6.      On October 26, 2020, the U.S. Trustee appointed a five (5) member Committee.

On October 27, 2020, the Committee selected Cole Shotz P.C. and Kramer Levin Naftalis &

Frankel LLP as its counsel and FTI as its FA. On November 16, 2020 the Committee filed

retention applications for both law firms and FTI.

         7.     The Application sets forth the fees and expenses FTI requests in exchange for its

service as the Committee’s FA. (Application, ¶¶ 12 – 15). In addition, “as a material part of the

consideration for the agreement of FTI to furnish services to the Committee pursuant to the terms

of this Application,” FTI expects the Court to order Debtors to indemnify FTI for any “claims

arising from, related to, or in connection with FTI’s engagement under this Application…”

(Application, ¶16).

         8.     The U.S. Trustee has no basis to conclude that the Debtors have agreed to bind the

estate to the indemnification provision.

                                            ARGUMENT

        9.      In the absence of a duty imposed by law to indemnify another, there is no right to

indemnification unless derived from a contract.” 41 Am. Jur. 2d Indemnity § 2 (citing McNally

& Nimergood v. Neumann-Kiewit Constructors, Inc., 648 N.W.2d 564 (Iowa 2002)).

       10.      Applying the principle above to the facts of FTI’s proposed retention, neither the

 Bankruptcy Code nor any other law, imposes a duty on the Debtors to indemnify FTI.

 Accordingly, FTI does not have a right to indemnification because there is no contract between

 FTI and the Debtors imposing such an obligation.


                                                 3
              Case 20-12456-JTD         Doc 650      Filed 12/02/20     Page 4 of 6




        11.    The Committee contends that indemnification is customary and reasonable for

financial advisors in chapter 11 proceedings and cites to In re Joan & David Halpern, Inc., 248

B.R. 43 (Bankr. S.D.N.Y. 2000). Reliance on this case is misplaced and misleading. The

opinion actually concerns an indemnification provision in a letter agreement between the debtor

and its proposed financial advisor. The court therefore dealt with a claimed right to contractual

indemnification. That is not the situation here, where FTI has no agreement with the Debtor, let

alone one containing an indemnification provision.

        12.    Therefore, based on the above, the U.S. Trustee submits that this Court should not

approve the Application until the indemnification language is removed from the proposed

retention order.

                                        CONCLUSION
        13.    The U.S. Trustee reserves any and all duties, obligations, and rights to, inter alia,

revise, modify, supplement, or otherwise amend this motion or take any other actions as deemed

necessary.




                                                 4
              Case 20-12456-JTD        Doc 650      Filed 12/02/20    Page 5 of 6




       WHEREFORE, the U.S. Trustee respectfully requests that the Court deny the

Committee’s Application to the extent that it includes the imposition on the Debtors and their

estates of an obligation to indemnify FTI and grant such other relief as the Court deems

appropriate and just.



 Dated: December 2, 2020                            Respectfully submitted,
 Wilmington, Delaware
                                                    ANDREW R. VARA
                                                    UNITED STATES TRUSTEE FOR
                                                    REGIONS THREE AND NINE
                                                    By: /s/ Linda Richenderfer
                                                    Linda Richenderfer (DE #4138)
                                                    Trial Attorney
                                                    United States Department of Justice
                                                    Office of the United States Trustee
                                                    J. Caleb Boggs Federal Building
                                                    844 King Street, Suite 2207, Lockbox 35
                                                    Wilmington, DE 19801
                                                    (302) 573-6491
                                                    (302) 573-6497 (fax)




                                                5
              Case 20-12456-JTD        Doc 650      Filed 12/02/20    Page 6 of 6




                                 CERTIFICATE OF SERVICE

       I, Linda Richenderfer, Esq., do hereby certify that on this 2nd day of December, 2020, I

served the attached United States Trustee’s Limited Objection to Application Pursuant to Fed. R.

Bankr. P. 2014(a) for Order Under Section 1103 of the Bankruptcy Code Authorizing the

Employment and Retention of FTI Consulting, Inc. as Financial Advisor to the Official

Committee of Unsecured Creditors Nunc Pro Tunc to October 27, 2020 on all parties via ECF

and sent courtesy copies to counsel for the Debtors and for the Official Committee of Unsecured

Creditors via electronic mail.



                                                    s/Linda Richenderfer
                                                    Linda Richenderfer




                                                6
